Case 1:20-cv-00044-JNP-JCB Document 38 Filed 08/12/20 PageID.280 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT

                                         DISTRICT OF UTAH


    FARM BUREAU PROPERTY &                                   MEMORANDUM DECISION
    CASUALTY INSURANCE COMPANY, an                               AND ORDER
    Iowa corporation,

                    Plaintiff,                              Case No. 1:20-cv-00044-JNP-JCB

    v.

    DAVID SPARKS, an individual; et al.,                      District Judge Jill N. Parrish

                    Defendants.                            Magistrate Judge Jared C. Bennett


           District Judge Jill N. Parrish referred this case to Magistrate Judge Jared C. Bennett

pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Plaintiff Farm Bureau Property &

Casualty Insurance Company’s (“Farm Bureau”) Motion for Initial Scheduling Conference. 2

           On April 27, 2020, the court entered an Order to Propose Schedule requiring the parties

to undertake certain actions relative to scheduling. 3 Pursuant to Paragraph 2.c. of that order, if

the parties failed to agree on an Attorney Planning Meeting Report or on a stipulated Motion for

Initial Scheduling Conference, Farm Bureau was required to file a Motion for Initial Scheduling

Conference. 4


1
    ECF No. 31.
2
    ECF No. 19.
3
    ECF No. 3.
4
    Id. at ¶ 2.c.
Case 1:20-cv-00044-JNP-JCB Document 38 Filed 08/12/20 PageID.281 Page 2 of 4




         On June 15, 2020, Defendants David Sparks; Diesel Power Gear, LLC;

DieselSellerz.com, LLC; and Diesel Dave Entertainment, Inc. (collectively, “Defendants”) filed

a motion to dismiss.5

         On June 22, 2020, after the parties were apparently unable to agree on an Attorney

Planning Meeting Report or on a stipulated Motion for Initial Scheduling Conference, Farm

Bureau filed the motion before the court, consistent with the requirements of the Order to

Propose Schedule. Farm Bureau asks the court to grant its motion and enter its proposed

scheduling order.

         Defendants oppose Farm Bureau’s motion. Defendants contend that their motion to

dismiss, which seeks dismissal of this action in its entirety, should be decided prior to entry of a

scheduling order and the commencement of discovery.

         The court acknowledges that Farm Bureau properly complied with the Order to Propose

Schedule; however, the court agrees with Defendants’ argument. Because Defendants’ motion to

dismiss could potentially dispose of this action, the court concludes that scheduling and the

commencement of discovery at this point are premature. That conclusion is well within the

court’s broad discretion to control the timing and sequence of discovery “for the parties’ and

witnesses’ convenience and in the interests of justice.” Fed. R. Civ. P. 26(d)(3); see also Sec. &

Exch. Comm’n v. Merrill Scott & Assocs., Ltd., 600 F.3d 1262, 1271 (10th Cir. 2010) (“The

district court has broad discretion over the control of discovery . . . .”) (quotations and citations

omitted); Icon Health & Fitness, Inc. v. Johnson Health Tech N. Am., Inc., No. 1:10-CV-00209,



5
    ECF No. 18.

                                                   2
Case 1:20-cv-00044-JNP-JCB Document 38 Filed 08/12/20 PageID.282 Page 3 of 4




2011 WL 13136539, at *1 (D. Utah Mar. 1, 2011) (“[U]nder certain circumstances the court may

utilize its discretion to alter the timing, sequence, and volume of discovery.”) (quotations,

citation, and footnote omitted). Furthermore, it is consistent with other decisions from this court

when faced with similar circumstances. See, e.g., Craft Smith, LLC v. EC Design, LLC, No.

2:16-CV-01235-DB-PMW, 2018 WL 1725465, at *1 (D. Utah Apr. 6, 2018) (staying all

discovery in the action pending resolution of a motion to dismiss); Rupp v. Transcon. Ins. Co.,

No. 2:07-CV-333-TC-PMW, 2008 WL 3193069, at *1-2 (D. Utah Aug. 6, 2008) (denying motion

for scheduling conference and concluding that discovery would be premature while dispositive

motions were pending).

         For those reasons, Farm Bureau’s Motion for Initial Scheduling Conference 6 is DENIED.

Additionally, IT IS HEREBY ORDERED:

         1.       Farm Bureau must propose a schedule to Defendants in the form of a draft

                  Attorney Planning Meeting Report within 14 days after the court issues its ruling

                  on Defendants’ motion to dismiss.

         2.       Within 7 days after receipt of the draft Attorney Planning Meeting Report, the

                  parties shall meet and confer and do one of the following:

                  a.     File a jointly signed Attorney Planning Meeting Report and also e-mail a

                         stipulated Proposed Scheduling Order in word processing format to

                         utdecf_bennett@utd.uscourts.gov; or




6
    ECF No. 19.

                                                   3
Case 1:20-cv-00044-JNP-JCB Document 38 Filed 08/12/20 PageID.283 Page 4 of 4




            b.    If the parties cannot agree on a Proposed Scheduling Order, Farm Bureau

                  must file a jointly signed Attorney Planning Meeting Report detailing the

                  nature of the parties’ disputes and must also file a stipulated Motion for

                  Initial Scheduling Conference; or

            c.    If the parties fail to agree on an Attorney Planning Meeting Report or on a

                  stipulated Motion for Initial Scheduling Conference, Farm Bureau must file

                  a Motion for Initial Scheduling Conference, which must include a

                  statement of Farm Bureau’s position as to the schedule. Any response to

                  such a motion must be filed within 7 days.

      IT IS SO ORDERED.

      DATED August 12, 2020.

                                         BY THE COURT:




                                         JARED C. BENNETT
                                         United States Magistrate Judge




                                            4
